10
11
12
13
14
15
16
17
18
19
20
21
22
ay
24
25
26

THE HONORABLE RICHARD A. JONES

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
BRUCE BYLES, individually, and on CASE NO. C16-0834-JCC
behalf of all others similarly situated,
ORDER

Plaintiff,
Vv.

ACE PARKING MANAGEMENT, INC.,

Defendant.

 

 

 

 

THIS MATTER having come before the Court upon Plaintiff's unopposed motion for
final approval of class settlement agreement (Dkt. No. 39), and the Court having considered the
memorandum and materials submitted, reviewed the record in this action, held a fairness hearing
on August 20, 2019, and considering itself fully advised, finds and rules as follows:

1. Defendant Ace Parking Management, Inc. (“Ace’’) does not oppose this motion.

2. Plaintiff and Ace have executed a proposed settlement (“Settlement Agreement”)
seeking to resolve Plaintiff's and the putative class’s claims against Ace. As part of the
Settlement Agreement, the parties have agreed to seek final certification of a settlement class.
Pursuant to Local Civil Rule 23(b)(3), the Court orders that this action may proceed on behalf of
the following classes of persons: all persons to whom Ace provided an electronically printed

receipt for parking at the 999 Third Avenue garage on or after June 3, 2011 bearing the

ORDER
C16-0834-JCC
PAGE - 1

 
10
11
12
13
14
15
16
17
18
1g
20
Zl
22
Z3
24
25
26

mo CO SDN

 

 

expiration date of the customer’s personal credit card or debit card.

Excluded from the class are any individuals who timely and validly opt to exclude
themselves from the Settlement Class; individuals who paid using a business card; officers and
directors of Ace at all relevant times, as well as their family members, legal representatives,
heirs, and assigns; governmental entities; and the judge to which this case is assigned and his
immediate family.

3, Subject to the terms of Paragraph 2 of this order, the Court finds that the
following requirements of Federal Rule of Civil Procedure 23(a) are met with respect to this
settlement class. The settlement class is too numerous to be joined individually. This action
presents common questions of law and fact. The claims of the proposed class representative is
typical of those of the settlement class. The Class Representative and Class Counsel identified in
the proposed Settlement Agreement will adequately protect the interests of the settlement class.
Plaintiff has also satisfied the predominance and superiority requirements of Federal Rule of
Civil Procedure 23(b)(3) for the purposes of this settlement.

=, Pursuant to Federal Rule of Civil Procedure 23(e)(2), the Court finds that the
Settlement Agreement is fair, reasonable, and adequate. Class Counsel and Plaintiff adequately
represented the class. Class Counsel extensively investigated the facts and applicable law prior to
filing this lawsuit, vigorously prosecuted this lawsuit prior to settlement, possessed sufficient
knowledge of the case’s strengths and weaknesses at the time of settlement, and diligently
effectuated the Settlement Agreement’s terms in the best interests of the class after settlement.
The settlement also resulted from extensive arms-length negotiation with the participation of a
mediator with extensive experience in class action litigation and class settlements. The
settlement provides adequate relief in light of the risk, cost, and delay associated with continued
litigation and trial; the Court’s approval of the notice and claims process as an effective method
of distributing relief to the class; the reasonable fee amount requested by Class Counsel to be

paid only after court approval and separate from the relief to the class; and the lack of existence

ORDER
C16-0834-JCC
PAGE - 2

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

of any side agreements under Rule 23(e)(3). The Settlement Agreement treats class members
equitably by providing a uniform formula of recovery applicable to each class member consistent
with the types of harm alleged by Plaintiff in this action.

5. The Court finds that the reaction of the class to the settlement further
demonstrates that the Settlement Agreement is fair, reasonable, and adequate. No class members
have objected to or requested exclusion from the settlement.

6. The Court finds that, pursuant to the factors enumerated in Jn re Bluetooth
Headset Prods. Liab. Litig., 654 F.3d 935, 946-47 (9th Cir. 2011), the Settlement Agreement is
not the product of fraud or overreaching by, or collusion between, the negotiating parties.

te The Court finds that final approval of the Settlement Agreement is appropriate.

8. Pursuant to the Court’s final approval, the Court directs that the Settlement
Agreement be implemented in accordance with its terms and conditions, including but not
limited to: (1) Ace shall pay any monies required under Paragraphs 3.1.1 and 12 of the
Settlement Agreement to Class Counsel within 15 days of “Final Approval” as defined by
Paragraph 1.1 of the Settlement Agreement; (2) Any monies required under Paragraph 3.2 of the
Settlement Agreement for payment of Class Counsel’s fees, costs, and a class representative
service award shall be paid by Ace to Class Counsel within the Court-approved attorney fee and
cost award of $80,000 to Class Counsel and the Court-approved Class Representative service
award of $15,000 to Plaintiff Byles shall be paid by Ace to Class Counsel within 15 days of
“Final Approval” as defined by Paragraph 1.1.a of the Settlement Agreement.

9. Plaintiff and all members of the settlement class who have not filed timely and
properly executed notices of exclusion in response to the Notice of Proposed Class Action
Settlement, are deemed to have forever released and discharged Ace from claims pursuant to
Paragraphs 4.2. and 4.3 of the Settlement Agreement, which release is effective as to any person
claiming through the Plaintiff Class Representative or class member, whether as an heir, assign,
or estate.

ORDER

C16-0834-JCC
PAGE - 3

 
N

YN DBD Ww FB WW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

10. ‘In order to protect the Court’s continuing jurisdiction to effectuate the Court’s
judgment in this action, each class member is enjoined from prosecuting claims released under
Paragraphs 4.2 and 4.3 of the Settlement Agreement.

11. Without affecting the finality of this judgment and order, this Court shall retain
exclusive and continuing jurisdiction over this action and the parties, including all class
members, for purposes of supervising, administering, implementing, enforcing, constructing, and
interpreting the Settlement Agreement.

12. Plaintiff's motion for final approval of class action settlement (Dkt. No. 39) is
GRANTED. Pursuant to the terms of the Settlement Agreement, the above-captioned action is

hereby DISMISSED “ prejudice.
DATED this@ day of August 2019.

 

Richard A. Jones N
UNITED STATES DISTRICT JUDGE

ORDER
C16-0834-JCC
PAGE - 4

 
